Per Curiam,
Judgment non obstante veredicto was entered by the court below on the ground of the contributory negligence of the plaintiff. It might well have been entered for failure to establish any negligence of the defendant company which caused the injuries sustained.
The contributory negligence of the plaintiff could not well have been clearer, He was eighteen years of age and thoroughly familiar with the situation surrounding the car upon which he became a passenger. When he attempted to board he found it crowded, and, not being able to enter it, stepped on the lower left front step. He knew that on the adjoining track cars would pass the one upon which he was riding; and the clearance between them was but six inches. While standing on the step of the car, with his body extending beyond the clearance and with his face turned towards the inside of the car, another ear approached on the adjoining track and of course struck him. That he cannot recover is too obvious for discussion: Harding v. Phila. Rapid Transit Co., 217 Pa. 69.
Judgment affirmed.